       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 1 of 9




                   THE UNITED STATES DISTRICT COURT FOR THE
                              DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                 )
                                          )
                        Plaintiff,        )
                                          )
vs.                                       )                Case No.     20-20032-CR-01-DDC
                                          )
COTY MEWES,                               )
                                          )
                        Defendant.        )
__________________________________________)

                               SENTENCING MEMORANDUM

       COMES NOW the defendant, Coty Mewes, by and through his attorney of record, Gary

D. Stone, and hereby respectfully requests this honorable court impose a sentence of eight months

imprisonment.

       To begin, the undersigned apologizes to the court for the late filing of this memorandum.

The final PSR was filed only five days ago and despite the United States Attorney’s substantial

efforts and due diligence, the government has still not indicated its final position regarding Mr.

Mewes’ objections to the PSR.

       With all of that in mind, the defendant would ask this court to consider all relevant factors

to determine whether the recommended sentence for this particular defendant is sufficient, but not

greater than necessary, to comply with the statutory instructions set forth in 18 U.S.C. §3553(a).

       Considering the nature and circumstances of the offense and the history and characteristics

of this particular defendant, Coty Mewes asserts a sentence of eight months will reflect seriousness

of the offense; promote respect for the law, and to provide just punishment.




                                                 1
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 2 of 9




       A.      FACTS

       On April 20, 2018, Coty C. Mewes was sentenced to 36 months’ imprisonment in the

Bureau of Prisons (BOP), by the United States District Court for the Western District of Missouri,

Case number 4:17-CR-00253-BP(1), upon conviction for a Felon in Possession of a Firearm

offense, in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

       On January 14, 2020, the BOP transferred the defendant to the Leavenworth, Kansas

Grossman Residential Reentry Center (RRC), an institutional facility in which the defendant was

lawfully confined at the direction of the Attorney General. The defendant remained in BOP

custody at the RRC and was scheduled to be released on May 7, 2020.

       On March 19, 2020, Coty Mewes left the facility and did not return. The BOP therefore

placed him on escape status. On March 20, 2020, the United States Marshals Service received an

escape notification from the BOP and initiated apprehension attempts. On March 26, 2020 (only

7 days later), Kansas City, Missouri Police Department officers arrested the defendant. He was

charged in the instant case shortly thereafter.

       On July 13, 2020, the defendant appeared with counsel and entered a plea of guilty as

charged. As part of the plea agreement, the government agreed Mr. Mewes was free to request a

downward departure and/or a variance from the otherwise advisory guideline sentence. The

government also agreed to recommend the low end of the appropriate sentencing box as

determined by the court.

       Mr. Mewes has objected to the presentence report because he believes he is entitled to a

four level reduction pursuant to 2P1.1(b)(3). Even today, the government has not indicated its

position with regards to this objection. It is believed the government will argue Mr. Mewes is

not entitled to this four point reduction and will request a sentence of 18 months be ordered by

the court as reflected in the PSR.
                                                  2
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 3 of 9




       Mr. Mewes will argue to the court a sentence of eight months is an appropriate

disposition of the case because it brings certainty to the sentencing process and assures that the

defendant and the government will benefit from the bargain they have struck. If the Court

follows the recommended sentence, the parties assert the interests of justice are served by the

sentence, thereby assuring that the sentence is consistent with the sentencing factors of 18 U.S.C.

§ 3553(a).

       B.       ARGUMENT AND AUTHORITIES

       Following the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005),

sentencing courts should engage in a three-step approach to federal sentencing:

       First, the court should apply the sentencing guidelines to establish the sentencing

guideline range. Gall v. United States, 552 U.S. 38 (2007) (stating that the district court should

begin all sentencing proceedings by correctly calculating the applicable guideline range, and that

“to secure nationwide consistency, the Guidelines should be the starting point and the initial

benchmark”).

       Second, the court should determine whether a departure is consistent with the guidelines.

See, e.g., United States v. McBride, 434 F.3d 470 (6th Cir. 2006) (holding that guideline

departures are still a relevant consideration for determining the appropriate guideline sentence);

United States v. Jordi, 418 F.3d 1212 (11th Cir. 2005) (stating that “the application of the

guidelines is not complete until the departures, if any, that are warranted are appropriately

considered”).

       Third, the court should determine whether a variance (a sentence outside the advisory

guideline system) is warranted under the authority of 18 U.S.C. § 3553(a).

       The appellate court engages in a two-step process on review. The appellate court “first

ensure[s] that the district court committed no significant procedural error, such as failing to
                                                  3
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 4 of 9




calculate (or improperly calculating) the Guidelines range . . . [and] then consider[s] the

substantive reasonableness of the sentence imposed under an abuse-of-discretion standard[,] . . .

tak[ing] into account the totality of the circumstances, including the extent of any variance from

the Guidelines range.” Gall v. United States, 552 U.S. 38 (2007).

       Step 1 – Applying the Sentencing Guidelines to Establish the Guidelines Range

       The three-step post-Booker sentencing process first requires a district court to properly

calculate and consider the guidelines when sentencing. In Booker, the U.S. Supreme Court held

the sentencing guidelines are advisory only. The guidelines should be used as a starting point in

sentencing and as the initial benchmark.

       In the case against Coty Mewes, the Presentence Report (PSR) currently lists the total

offense level at 11, criminal history category IV, or 18-24 months imprisonment. Mr. Mewes

has objected to the PSR and argued pursuant to USSG 2P1.1(b)(3), the correct offense level

should be 7, criminal history category IV, or 8-14 months imprisonment.

       For purposes of this memorandum, the defendant will assume the court will overrule his

objection and adopt the recommendations as contained in the PSR. The starting point for the

court’s analysis would therefore be 18-24 months imprisonment.

       Step 2 – Departure Factors

       After determining the guideline range, the district court should refer to the Guidelines

Manual and consider whether the case warrants a departure. As mentioned above, Mr. Mewes

will be requesting this court sentence him to eight months imprisonment based on his argument

he should receive a four point reduction pursuant to USSG 2P1.1. Mewes believes this is the

correct guidelines level. Because the government agreed to recommend the low end of the

appropriate sentencing box, he believes a sentence of eight months is appropriate.



                                                 4
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 5 of 9




       Mewes will not be requesting any specific departure as listed in USSG Chapter 5, but will

set out the rationale for the requested sentence as part of a variance request (assuming this court

overrules his objection and calculates 18-24 months as the appropriate guidelines sentence).

       Step 3 – §3553 Factors - Variances

       The third and final post-Booker step requires the court to consider a variance, and the

factors contained in 18 U.S.C. § 3553(a). A “variance” – i.e., a sentence outside the guideline

range other than as provided for in the Guidelines Manual – is considered only after departures

have been considered. Courts have held that variances are not subject to the guideline analysis

for departures — in some cases, a circumstance prohibited for departure may be considered as a

basis for a variance. See, e.g., United States v. Chase, 560 F.3d 828 (8th Cir.2009).

       Provisions of 18 U.S.C. §3553, guide the court in determining and imposing an

appropriate sentence. An appropriate sentence is one, considering the nature and circumstances

of the offense and the history and characteristics of the defendant, that is “sufficient, but not

greater than necessary to comply with the purposes of sentencing.” §3553(a); Gall, 552 U.S. at

50. It is not an abuse of discretion for this court to impose a sentence below the guidelines range

when the § 3553 factors indicate that a sentence within the guidelines would be “greater than

necessary.” Kimbrough, 552, U.S. at 110.

       Coty Mewes has objected to the guidelines level calculated in his presentence report. If

the court overrules this objection, he requests this court grant him a downward variance in this

matter to eight months imprisonment. If the court sustains his objection, Mr. Mewes asks this

court to impose the mitigated sentence of eight months as it will be recommended by all parties.

       Mewes submits a sentence higher than eight months would be greater than necessary to

comply with the purposes of the sentencing guidelines. A sentence of eight months would be

reasonable considering the statutory factors which relate to the need for the sentence: (1) to
                                                  5
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 6 of 9




reflect the seriousness of the offense, promote respect for the law, and provide just punishment;

(2) to afford adequate deterrence to criminal conduct; (3) to protect the public from future crimes

by Coty Mewes; and (4) to provide Mr. Mewes with appropriate correctional treatment.

          Considering the Nature and Circumstances of the Offense and the History and
          Characteristics of the Defendant, a Sentence of Eight Months is Sufficient, but not
          Greater than Necessary to Comply with the Purposes of the Sentencing Guidelines

          Mr. Mewes was finishing up a 36 month sentence with the Bureau of Prisons. He had only

a little under two months left to serve. He was in the half-way house with little security and

supervision. At the beginning of March, the Covid-19 pandemic swept the nation. Like many,

Mr. Mewes went into panic mode. He left the facility and made the wrong decision to stay away.

          Coty was and is very frightened of uncertainty and change. He feels most secure when he

is in a routine and knows a system. When the pandemic hit, Coty’s mind was tossed into chaos.

          As a child, Coty was repeatedly abused. The PSR confirms he spent significant periods of

time within juvenile centers and group homes while growing up, in addition to being placed with

different foster families. Records indicate Coty displayed major adjustment issues when placed

with foster families. He was neglected and physically abused. He was molested at various ages

at group and foster homes. Each time he was sent to another housing location, Coty had issues

coping.

          Coty has also been treated for mental health and behavioral issues his entire life. He has

been diagnosed with attention deficit hyperactivity disorder, post-traumatic stress disorder

(PTSD), adjustment disorder, pervasive developmental disorder, major depressive disorder,

bipolar mood disorder, and Tourette’s syndrome (and several other conditions).

          While at the Grossman center, Coty was doing as well as could be expected reintegrating

into society. He knew his place and was starting to feel quite comfortable with the planned

transition. The freedom he was starting to enjoy was stopped almost immediately and he felt,
                                                  6
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 7 of 9




through the nation’s quarantine, he was taking a step back. His insecurities took hold and rational

thinking was out the door.

       Coty’s grandfather Chuck is on his death bed. His grandmother Joy also suffers from

dementia and has been hospitalized. While they are still living now, the time they have left is

unknown. When the pandemic took form, Coty didn’t know if he would ever be able to see his

grandparents again. He also has children and a new fiancé (Ashley). He wants nothing more than

to see his family and play an important role in their lives.

       The abuse Coty suffered as a child will scar him forever. Coty suffers from PTSD. He has

bad dreams and wakes up nightly in deep sweats. He is easily spooked by loud noises and his

heart races. Coty always feels as if he is looking over his shoulder – that someone is after him.

This condition will ultimately make whatever time he serves in prison harder than that of a normal

person. The court should consider this when imposing punishment.

       Eight months imprisonment is an appropriate disposition in this matter. Eight months,

considering the fact Coty has already been in custody (excluding one week) for the past three years,

is significant. This period of time will give Coty time to think about the wrong choices he made.

       When his custody sentence concludes, he will also be placed on supervised release for at

least three years. Supervised release will provide Coty the opportunity to address his mental health

issues. It also keeps him monitored with additional punishment lurking if he should not abide by

all of the conditions of his release. Treatment, not imprisonment, will improve this defendant’s

mental state. Through treatment, Coty will be much less likely to reoffend.

       The court should recognize “imprisonment is not an appropriate means of promoting

correction and rehabilitation.” 18 U.S.C. § 3582(a). For Mewes, an eight month sentence will

justly serve as ample punishment. This was a case in which he was already being reintegrated



                                                  7
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 8 of 9




into society. He was in a half-way house and was doing well. Covid-19 hit and everything

changed.

        This man has already been deterred from committing future crimes. The past 36 plus

months is custody has been a nightmare. Coty has lost contact with all of his friends and family.

He lost his opportunity at finding gainful employment, and he was removed from any chance at

receiving meaningful treatment. A sentence of eight months is more than enough to deter Mr.

Mewes from any future criminal conduct.


        C.        CONCLUSION

        The defendant recognizes the seriousness of his offense. He also knows he needs

treatment. Coty cannot obtain appropriate mental health treatment if he is incarcerated for a long

period of time. Incarceration exacerbates his condition(s) and does exactly the opposite of

rehabilitation.

        Mr. Mewes argues his appropriate guidelines sentence is 8-14 months. Mewes’ PSR lists

his guidelines range at 18-24 months because of the suggestion he may have committed a crime

while on escape status. The government has agreed to recommend the mitigated number in the

appropriate sentencing guidelines range. As such, the government will either recommend 8 or 18

months to the court as an appropriate disposition.

        Coty recognizes reliable evidence which can include hearsay is admissible at sentencing.

He has argued to the court however that all evidence he committed a crime is unreliable and

should not be considered.

        Finally, as of the date of the filing of this memorandum, the government has still not

indicated its final position as to the defendant’s objection. The final version of the PSR was filed

only five days ago (and 8 days prior to sentencing). The government states: “When the


                                                 8
       Case 2:20-cr-20032-DDC-JPO Document 23 Filed 10/12/20 Page 9 of 9




additional report is obtained, the government will inform the Probation Office and the

defendant’s counsel of its final position regarding the defendant’s objection.” AUSA Krug

emailed last week he would “have the report prior to sentencing.” Again, no objection to the

requested reduction was mentioned.

       The sentencing guidelines demand the need for the sentence to promote respect for the

law and provide just punishment. These same goals instruct the court not to impose a sentence

which is greater than necessary to promote offender reformation. Whether by way of a variance

or though the court finding that 8-14 months is the appropriate sentencing range, Mr. Mewes

submits eight months is an appropriate and just sentence in this case.

                                                             Respectfully submitted,

                                                             /s/ Gary D. Stone

                                                             ______________________________
                                                             GARY D. STONE
                                                             753 State Avenue, Suite 388
                                                             Kansas City, Kansas 66101
                                                             (913) 281-6601
                                                             (913) 281-6602 (Fax)
                                                             stonelawoffice@sbcglobal.net
                                                             Attorney for Defendant Mewes



                                CERTIFICATE OF SERVICE

       I hereby certify that on October 12, 2020, I electronically filed with the clerk of the court

by using the CM/ECF system which will send a notice of electronic filing to the following

attorney(s) of record:

       Trent Krug
       Assistant United States Attorney
                                                             /s/ Gary D. Stone
                                                             ______________________________
                                                             GARY D. STONE
                                                             Attorney for Defendant Mewes
                                                 9
